Citation Nr: 0614969	
Decision Date: 05/23/06    Archive Date: 06/02/06

DOCKET NO.  03-25 371A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for post traumatic 
stress disorder (PTSD). 

2.  Whether new and material to reopen a claim for service 
connection for an organic mood disorder has been received.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S.M. Cieplak, Counsel


INTRODUCTION

The veteran had verified active military service from June 
1978 to May 1981, and from May 1985 to May 1986.

This appeal comes before the Board of Veterans' Appeals 
(Board) from an August 2001 rating decision.  The veteran 
filed a notice of disagreement (NOD) on July 1, 2002, and the 
RO issued a statement of the case (SOC) in July 2003.  The 
veteran filed a substantive appeal (via a VA Form 9, Appeal 
to Board of Veterans' Appeals) in September 2003.

In August 2004, the veteran's representative submitted 
correspondence dated in August 2004 indicating that the 
veteran had revoked its authority.  However, the veteran 
later  submitted a written statement, in September 2004, 
indicating the authority had been reinstated. 

In September 2005, the veteran testified during a video 
conference hearing before the undersigned Veterans Law Judge; 
a transcript of that hearing is of record.  

The Board points out that, the claim on appeal has been 
characterized as one for service connection for a psychiatric 
disorder, to include PTSD and/or mood disorder (see July 2004 
supplemental SOC (SSOC) and September 2005 Board hearing 
transcript)  However, close inspection of the claims file 
reveals that service connection for an organic mood disorder 
was previously denied by an September 1994 rating decision, 
and was not appealed.  As that matter is subject to reopening 
requirements, as explained in more detail below, the Board 
has characterized the appeal as encompassing the two issues 
set forth on the title page.  

For the reasons expressed below, the matters on appeal are 
being remanded to the RO via the Appeals Management Center 
(AMC) in Washington, D.C.  VA will notify the veteran when 
further action, on his part, is required.


REMAND

Unfortunately, the Board's review of the claims file reveals 
that further RO action on the matters on appeal is warranted, 
even though such action will, regrettably, further delay an 
appellate decision on the claim.  

As regards the matter of service connection for an organic 
mood disorder, the Board notes that the RO denied this claim 
in September 1994.  Although the RO notified the veteran of 
the denial of the claim in October 1994, the veteran did not 
appeal the claim; hence, that denial is final as to the 
evidence then of record.  See 38 U.S.C.A. § 7105 (West 1991 
and 2002); 38 C.F.R. §§ 20.302, 20.1103 (1993 and 2005).  VA 
may reopen and review a claim that has been previously denied 
if new and material evidence is submitted by or on behalf of 
the veteran.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); see 
also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  

In this case, the RO has not adjudicated the claim involving 
an organic mood disorder as a request to reopen a finally 
denied claim.  Hence, to avoid any prejudice to the veteran, 
a remand of this matter for RO consideration, and notice to 
the veteran, of the legal authority governing finality and 
reopening of previously denied claims, in the first instance, 
is warranted. 

As regards the matter of service connection for PTSD, the 
Board notes that, here, the claim involving derives, in large 
part, from sexual assaults that allegedly occurred throughout 
the veteran's first period of service.  While the veteran's 
service medical records and personnel records are part of the 
claims file, the Board notes that 38 C.F.R. § 3.304(f)(3) was 
amended, effective March 7, 2002, to provide that evidence 
other than service records may corroborate the occurrence of 
a stressor and that VA may not deny PTSD claims based on 
personal assault without first advising claimants that 
evidence from sources other than the veteran's service 
records may help prove the stressor occurred.  67 Fed. Reg. 
10330-10332 (March 7, 2002).  The Board has been unable to 
identify that notice that adequately sets forth the criteria 
for establishing service connection for PTSD as due to sexual 
assault, and the alternative means for establishing the 
occurrence of the claimed in-service stressor(s).  See 
38 C.F.R. § 3.304(f)(4).   

Therefore, the RO should also give the appellant another 
opportunity to present information and/or evidence in support 
of the claim, notifying him that he should furnish all 
evidence in his possession, and that he has a full one-year 
period for response.  See 38 U.S.C.A. § 5103(b)(1) (West 
2002); but see also 38 U.S.C.A. § 5103(b)(3) (West Supp. 
2005) (amending the relevant statute to clarify that VA may 
make a decision on a claim before the expiration of the one-
year VCAA notice period).  

Pertinent to the claim for service connection for PTSD, the 
RO's letter should clearly advise the appellant that evidence 
from sources other than the appellant's service records or 
evidence of behavior changes may constitute credible 
supporting evidence of the stressor and allow him or her the 
opportunity to furnish this type of evidence or advise VA of 
potential sources of such evidence, under 38 C.F.R. 
§ 3.304(f)(3).  The RO should ensure that its letter meets 
the requirements of the decision in Dingess/Hartman v. 
Nicholson, 19 Vet. App. 493 (2006), as regards notice 
pertinent to the five elements of a claim for service 
connection, as appropriate.

Pertinent to the petition to reopen the claim for service 
connection for an organic mood disorder, the RO should ensure 
its letter meets the requirements of the Kent v. Nicholson, 
No. 04-81 (U. S. Vet. App. March 31, 2006) (holding that a 
claimant notified of both the criteria to reopen a claim for 
service connection-to include a discussion of the basis for 
the prior denial-as well as the criteria to establish the 
underlying claim for service connection).  

After providing the appropriate notice, the RO should obtain 
any additional evidence for which the appellant provides 
sufficient information and, if necessary, authorization, 
following the procedures prescribed in 38 C.F.R. § 3.159 
(2005).  

The actions identified herein are consistent with the duties 
imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  
See 38 U.S.C.A. §§ 5103 and  5103A (West 2002); 38 C.F.R. § 
3.159 (2005).  However, identification of specific actions 
requested on remand does not relieve the RO of the 
responsibility to ensure full compliance with the VCAA and 
its implementing regulations.  Hence, in addition to the 
actions requested above, the RO should also undertake any 
other development and/or notification action deemed warranted 
by the VCAA prior to adjudicating the claim for service 
connection for PTSD.  

Accordingly, these matters are hereby REMANDED to the RO, via 
the AMC, for the following action:

1The RO should send to the appellant and 
his representative a letter (or letters) 
requesting that the appellant provide 
sufficient information, and if necessary, 
authorization to enable it to obtain any 
additional pertinent to either claim on 
appeal that is not currently of record.  
The RO's should request that the 
appellant furnish any evidence in his 
possession, and explain the type of 
evidence that is his ultimate 
responsibility to submit.

Pertinent to the claim for service 
connection for PTSD, the RO's letter 
should provide notice as to the 
information and evidence needed to 
establish service connection for PTSD due 
to a sexual assault, providing the 
specific notice of the provisions of 
38 C.F.R. § 3.304(f)(3) (2005).  The RO 
should clearly advise the appellant that 
evidence from sources other than the 
appellant's service records or evidence 
of behavior changes may constitute 
credible supporting evidence of the 
stressor and allow him or her the 
opportunity to furnish this type of 
evidence or advise VA of potential 
sources of such evidence, under 38 C.F.R. 
§ 3.304(f)(3).  The RO should ensure that 
its letter meets the requirements of the 
decision in Dingess/Hartman v. Nicholson, 
cited to above, as regards notice 
pertinent to the five elements of a claim 
for service connection, as appropriate.

Pertinent to the petition to reopen the 
claim for service connection for an 
organic mood disorder, the RO should 
ensure its letter meets the requirements 
of Kent v. Nicholson, cited to above, 
which held that a claimant must be  
notified of both the criteria to reopen a 
claim for service connection-to include 
a discussion of the basis for the prior 
denial-as well as the criteria to 
establish the underlying claim for 
service connection.

The RO's letter should clearly explain to 
the appellant that he has a full one-year 
period to respond (although VA may decide 
the claim within the one-year period).

2.  If the appellant responds, the RO 
should assist her in obtaining any 
additional evidence identified by 
following the procedures set forth in 38 
C.F.R. § 3.159 (2005).  All records 
and/or responses received should be 
associated with the claims file.  If any 
records sought are not obtained, the RO 
should notify the appellant and her 
representative of the records that were 
not obtained, explain the efforts taken 
to obtain them, and describe further 
action to be taken.

3.  To help avoid future remand, the RO 
must ensure that all requested action has 
been accomplished (to the extent 
possible) in compliance with this REMAND.  
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  
See Stegall v. West, 11 Vet. App. 268 
(1998).

4.  After completing the requested 
action, and any additional notification 
and/or development deemed warranted, the 
RO should readjudicate the claim for 
service connection for PTSD, as well as 
the matter of whether new and material 
evidence to reopen the claim for organic 
mood disorder has been received, in light 
of all pertinent evidence and legal 
authority.  

5.  If either claim is adverse to the 
veteran, the RO must furnish to the 
veteran and his representative an 
appropriate SSOC that includes citation 
to and discussion of all additional legal 
authority considered (to specifically 
include, pertinent to the claim involving 
organic mood disorder, the legal 
authority governing finality and 
petitions to reopen), as well as clear 
reasons and bases for all determinations, 
and afford them the appropriate time 
period for response before the claims 
file is returned to the Board for further 
appellate consideration.

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefit requested 
should be granted or denied.  The veteran need take no action 
until otherwise notified, but she may furnish additional 
evidence and/or argument during the appropriate timeframe.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999); Colon v. 
Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 Vet. 
App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 
(1992).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 


appropriate action must be handled in an expeditious manner.  
See 38 U.S.C. §§ 5109B and  7112 (West Supp. 2005)).



	                  
_________________________________________________
	JACQUELINE E. MONROE
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of the appeal.  38 C.F.R. 
§ 20.1100(b) (2005).


